DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to US Application 15/885298 filed 1/31/2018, now US Patent 10368365.
Claims 1-30 filed 6/21/2019 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/30/2019 and 10/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The continuation information on pg. 1 of the Specification should be updated to reflect the patented status of 15/885298, as indicated above.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 1, 1, 8-20, 14, 14, and 21-26 of U.S. Patent No. 10368365. Although the claims at issue are not identical, they are not patentably distinct from each other, as explained below.

Present claims 1-7 are substantially the same as patented claims 1-7, including minor differences in terminology and broadening of the claim scope that results in an obvious variant thereof.
Present claims 10-22 are substantially the same as patented claims 8-20, including minor differences in terminology and broadening of the claim scope that results in an obvious variant thereof.
Present claims 25-30 are substantially the same as patented claims 21-26, including minor differences in terminology and broadening of the claim scope that results in an obvious variant thereof.
Present claims 8 and 23 include limitations that are substantially included in patented claims 1 and 14, including minor differences in terminology and broadening of the claim scope that results in an obvious variant thereof.
Present claims 9 and 24 include limtiations that would be obvious to one of ordinary skill in the art, as a normal TTI = 1ms, so anything considered a “shortened” TTI would necessarily be less than 1 ms.  



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-6, 8-21, and 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US20150031410A1), hereafter Lim.
Regarding claims 1, 8, 9, 13, 16, 23, 24, and 28,
Lim discloses a method and apparatus for wireless communication comprising means such as a processor (i.e. Fig. 35, 351/361) and memory (i.e. Fig. 35, 352/362) in electronic communication with the processor to execute code/instructions/functions (i.e. paragraph386-387), comprising identifying a first transient period between a transmit OFF power and transmit ON power for a wireless transmitter (i.e. Fig. 12, paragraphs 299-303; transient period on left between OFF and ON), the first transient period identified for a first transmission time interval (TTI) for an uplink transmission of the wireless transmitter, the first TTI having a first duration that is shorter than a threshold duration of a regular TTI (i.e. 1 ms; paragraphs 360-361; Fig. 17, 20).
Lim further shows identifying a second transient period between the transmit ON power and transmit OFF power for the wireless transmitter (i.e. Fig. 12, paragraphs 299-303; transient period on right between ON and OFF), applying the first i.e. Fig. 12) identified based at least in part on uplink bandwidth, and transmitting the uplink transmission during the first TTI (i.e. paragraphs 3-5, 78, 102, 267).
Regarding claims 2, 14, 17, and 29,
Lim discloses wherein the threshold duration corresponds to a second duration of a second TTI for a second uplink transmission of the wireless transmitter (i.e. “dual” time mask in Fig. 15 and 16).
Regarding claims 3, 15, 18, and 30,
Lim discloses identifying a second uplink transmission to be transmitted in a second TTI consecutive to the first TTI (i.e. slot i+1 subframe) and having the first duration, identifying a third transient period between a first transmit ON power associated with the first TTI and a second transmit ON power associated with the second TTI (i.e. middle transient period between slot i and i+1) and applying the third transient period as a boundary time mask that spans a boundary between the first TTI and the second TTI for transmitting the second uplink transmission during the second TTI (i.e. Fig. 15, 16; paragraphs 307-312). 
Regarding claims 4 and 19,
Lim discloses applying the ON-OFF mask to an end of the second TTI (i.e. Fig. 12, 15-16; paragraphs 300-312; transient period on right between ON and OFF).
Regarding claims 5 and 20,
Lim discloses wherein the boundary time mask is centered at the boundary between the first TTI and the second TTI (i.e. Fig. 15-16).
Regarding claims 6 and 21,
Lim discloses wherein a duration of the boundary time mask is shorter than one or more of the first transient period or the second transient period (i.e. Fig. 17-19; paragraphs 312-316).
Regarding claims 10 and 25,
Lim discloses wherein the applying the first transient period as the OFF-ON mask further comprises applying the OFF-ON mask to end concurrently with a start of the first TTI (i.e. Fig. 12, 15-16; paragraphs 300-312).
Regarding claims 11 and 26,
Lim discloses wherein the applying the second transient period as the ON-OFF mask further comprises applying the ON-OFF mask to start concurrently with an end of the first TTI (i.e. Fig. 12, 15-16; paragraphs 300-312).



Regarding claims 12 and 27,
Lim discloses applying the OFF-ON mask to start concurrently with a start of a second set of TTIs, each TTI of the second set of TTIs having a second TTI duration, the second TTI duration being greater than the first duration, applying the ON-OFF mask to start concurrently with an end of the second set of TTIs and transmitting a second uplink transmission during the second set of TTIs (i.e. Fig. 17-19; paragraphs 312-316).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7 and 22 are rejected under 35 U.S.C. 103 as being obvious over Lim in view of Nory et al. (US20180077721A1), hereafter Nory.
Regarding claims 7 and 22,
Lim discloses applying the boundary time mask based on TTI determination (i.e. as shown above, Fig. 15-19) but fails to expressly show a transmission power or a frequency allocation of the second TTI is different than the transmission power or the frequency allocation of the first TTI.
Nory discloses analogous shortened TTI in which a transmission power of the second TTI is different than the transmission power of the first TTI (i.e. Fig. 6, paragraph 61; rTTI and sTTI with different power levels, MCS, etc.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Lim by providing a different transmission power of the second TTI than the transmission power of the first TTI, as shown by Nory, thereby enabling faster decoding for simultaneous/overlapping PUSCH transmission of different uplink TTIs.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12-30-2020